Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/20 and 1/31/22 were filed after the mailing date of the present application on 10/29/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scheuerlein (US 2012/0147648).
Scheuerlein discloses (Figs. 2-3) semiconductor memory apparatus comprising: a plurality of global bit lines (GBL1-3, Fig. 3); a plurality of bit line groups (LBL11, 21, 31; LBL12, 22, 32, …) each .
Allowable Subject Matter
Claims 11-12 are allowed.  Claim 11 is the only independent claim.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a semiconductor memory apparatus comprising, in combination with other cited limitations, a bit line control circuit configured to apply a bit line voltage, having a voltage level between a first unselected bit line bias voltage and a second unselected bit line bias voltage, which is higher in proportion to a distance from the selected bit line to an unselected bit line to which the bit line voltage is applied as recited in claim 11.
Claim 12 is therefore allowed because of its dependency on claim 11.
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose the semiconductor memory apparatus according to claim 1, wherein the different bit line bias voltages comprise at least two of a selected bit line bias voltage, a first unselected bit line bias isvoltage, a second unselected bit line bias voltage, and a third unselected bit line bias voltage, wherein the first unselected bit line bias voltage is lower than the third unselected bit line bias voltage, wherein the third unselected bit line bias voltage is lower than 20the second unselected bit line bias voltage, and wherein the second unselected bit line bias voltage is lower than the selected bit line bias voltage as recited in claim 2.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Chevallier (US 2003/0107092) discloses flash memory device that has a global and local bit line design that enables an alternate bit line stress mode as well as a way to detect short circuits in local and global bit lines with a single alternate bit line program. The flash memory device has a plurality of sets of adjacent local bit lines, a plurality of global bit lines and a plurality of select transistors. Each select transistor has a control gate and is coupled between one of the local bit lines in each set of local bit lines and one of the global bit lines. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TUAN T NGUYEN/Primary Examiner, Art Unit 2824